NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTOR YANEZ-RESENDIZ, AKA Victor No. 16-73328
Yanez,
                                  Agency No. A206-520-275
          Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Victor Yanez-Resendiz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decisions denying his request for a continuance and

denying reconsideration of the determination that he abandoned his opportunity to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
file a motion to suppress evidence and terminate proceedings. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

continuance, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009), and the denial

of a motion to reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Yanez-Resendiz’s request

for a further continuance for lack of good cause, where he did not file his motion to

suppress and terminate prior to the IJ’s deadline and therefore waived his

opportunity to do so. See 8 C.F.R. §§ 1003.29, 1003.31(c); Ahmed, 569 F.3d at

1012 (listing factors to consider).

      The agency also did not abuse its discretion or violate due process in

denying Yanez-Resendiz’s motion to reconsider the abandonment of his motion to

suppress and terminate, where he did not identify any error of fact or law in the IJ’s

determination. See 8 C.F.R. §§ 1003.23(b)(2), 1003.31(c); Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice to prevail on a

due process challenge).

      We do not reach Yanez-Resendiz’s contention that evidence should have

been suppressed on the basis of an alleged egregious violation of the Fourth

Amendment. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010)



                                          2                                    16-73328
(review is limited to the actual grounds relied upon by the BIA).

      PETITION FOR REVIEW DENIED.




                                         3                          16-73328